By the Court:
The item.of $16,523.20, received from J. B. Ward, has no proper place in the account of this administrator. The money was paid by J. B. Ward to the guardian of the minor heir, by the stipulation of this administrator, and never came to the possession of the latter.
Item $11,828.80, stated in the account as “deposited with N. Larco, Esq., and lost by reason of said 1ST. Larco having gone into bankruptcy.” In May, 1870, Mr. Splivalo as administrator had a large amount of money of the estate on deposit with Belloc Ereres, bankers, and loaned $10,000 thereof to N. Larco, and in August following loaned to Larco $1,828.80 more, making $11,828.80, for which he took Larco’s note payable to himself, in sixty days thereafter, without interest. None of this has ever been repaid. In August, 1872, Larco became bankrupt, and was so adjudged. Mr. Splivalo had the claim for this note presented as against Larco’s estate. He has treated the transaction as his own individual matter until within the last few weeks. He now asks that he have credit for the amount. I do not think that this can be done. The money was not placed with Larco as with a banker in the ordinary course of business for security or deposit, but was a loan. Administrators are responsible for all loans made by them. Besides, the loss occurred before the rendition of the former account of this administrator, and in that account and the settlement thereof this money was treated as cash then in the hands of this administrator, and was so found and settled. The administrator is estopped from now claiming to be exonerated from liability for it. The item is disallowed.